Case 3:18-cv-02068-BEN-DEB Document 143 Filed 03/19/21 PageID.2515 Page 1 of 2




  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10

 11
      PARK ASSIST, LLC,                        Case No.: 18-CV-02068-BEN-DEB

 12               Plaintiff,                   ORDER GRANTING PARK
 13                                            ASSIST’S EX PARTE MOTION TO
            v.                                 AMEND THE CASE
 14                                            MANAGEMENT ORDER
 15   SAN DIEGO COUNTY REGIONAL
      AIRPORT AUTHORITY; ACE
 16   PARKING MANAGEMENT, INC.,                DKT. NO. 139
 17
                  Defendants.
 18

 19         Before the Court is Plaintiff Park Assist, LLC’s Ex Parte Motion to Amend
 20   the Case Management Order. Dkt. No. 139. Defendant San Diego County Regional
 21   Airport Authority opposes the motion. Dkt. No. 141. Upon consideration of the
 22   briefs, the Court GRANTS the Motion.
 23         The Court’s Case Management Order (Dkt. No. 108) is modified as follows:
 24

 25    Event                            Current Deadline      New Deadline
       Close of fact discovery          April 2, 2021         April 16, 2021
 26
       Settlement Conference            March 31, 2021        No change
 27    Statements
       Settlement Conference            April 7, 2021         No change
 28
Case 3:18-cv-02068-BEN-DEB Document 143 Filed 03/19/21 PageID.2516 Page 2 of 2




  1
       Opening expert reports on issues   April 12, 2021   April 23, 2021
       for which they carry the burden
  2    of proof
  3    Rebuttal expert reports            May 12, 2021     May 19, 2021
       Close of all discovery             June 2, 2021     June 4, 2021
  4    Last Day to File Dispositive       June 21, 2021    No change
  5    motions, including Daubert
       motions
  6
       Pretrial Disclosures               June 30, 2021    No change
  7    Meet and Confer in Advance of      July 1, 2021     No change
       Pretrial Hearing (Local Civil
  8
       Rule 16.1(f)(4))
  9    Proposed Pretrial Order            July 7, 2021     No change
 10    Final Pretrial Order               July 12, 2021    No change
       Final Pretrial Conference          July 19, 2021    No change
 11    Trial                              August 2, 2021   No change
 12         IT IS SO ORDERED.
 13   Dated: March 19, 2021
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
